DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 19 – 28 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al. (US 6,319,061).
Regarding claim 1, Chen et al. discloses an electrical contact 12 comprising: a longitudinal first body portion 120 elongated along a first direction ‘X’ (see attached fig. 1) and having a terminal end 121, a first transition end opposite the terminal end, and a major surface generally lying in a first plane ‘P1’ (see attached fig. 1, could be considered as vertical, depending on orientation of the connector housing); a longitudinal second body portion 122 elongated along a second direction ‘Y’ (see attached fig. 1), different from the first direction having a contact end 123 (see attached fig. 1), a second transition end opposite the contact end, and a major surface generally lying in a second plane ‘P2’ (see attached fig. 1, could be considered as horizontal, depending on orientation of the connector housing) intersecting the first plane, the contact end being distal to the first transition end; a terminal portion extending from the first body portion at the terminal end for mounting on a printed circuit board (not shown); and a contact portion extending from the second body portion at the contact end for making contact with a corresponding contact of a mating connector (not shown), such that when the electrical 


[AltContent: textbox (P1)]
[AltContent: ][AltContent: connector][AltContent: textbox (123)][AltContent: connector][AltContent: textbox (P2)][AltContent: connector][AltContent: textbox (Y)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    127
    158
    media_image1.png
    Greyscale



first direction ‘X’ is substantially perpendicular to the second plane ‘P2’.
Regarding claim 19, Chen et al. discloses a transition portion disposed between the first body portion and the second body portion (see fig. 1).
Regarding claim 20, Chen et al. discloses the transition portion is a generally U-shaped portion (see fig. 1).

Regarding claim 22, Chen et al. discloses the first body portion is configured to facilitate broadside coupling of the electrical contact, and the second body portion is configured to facilitate edge coupling of the electrical contact (see fig. 1).
Regarding claim 23, Chen et al. discloses the terminal portion is configured to provide one of a surface-mount connection and a through-hole connection (see fig. 1).
Regarding claim 24, Chen et al. discloses the second body portion is resilient (see fig. 1).
Regarding claim 25, Chen et al. discloses a plurality of the electrical contacts of claim 1 (see fig. 1).
Regarding claim 26, Chen et al. discloses the first body portion of each electrical contact is positioned to facilitate broadside coupling between adjacent electrical contacts, and the second body portion of each electrical contact is positioned to facilitate edge coupling between adjacent electrical contacts (see fig. 1).
Regarding claim 27, Chen et al. discloses the electrical contacts are arranged in a ground-signal-signal-ground (G-S-S-G) arrangement (any arrangements allowed).
Regarding claim 28, Chen et al. discloses the electrical contacts are arranged in a ground-signal-ground-signal (G-S-G-S) arrangement (any arrangements allowed).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered and the detailed rejection above can be reviewed in light of amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V. I./
Examiner, Art Unit 2831,
1/6/2021.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831